People v Manning (2019 NY Slip Op 00465)





People v Manning


2019 NY Slip Op 00465


Decided on January 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2016-12569
 (Ind. No. 3099/16)

[*1]The People of the State of New York, respondent,
vEric Manning, appellant.


Janet E. Sabel, New York, NY (Eve Kessler of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Victor Barall, and Peter N. Pearl of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Suzanne M. Mondo, J.), imposed September 20, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal (see Peole v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 255), which included both an oral and a written waiver (see People v Bryant, 28 NY3d 1094; People v Woodson, 165 AD3d 986; People v Taylor, 162 AD3d 690), precludes review of his contention that the period of postrelease supervision imposed was excessive (see People v Lopez, 6 NY3d at 256; People v Woodson, 165 AD3d 986; People v Cooper, 155 AD3d 766).
DILLON, J.P., ROMAN, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court